     Case 2:17-cv-00989-MCE-CKD Document 42 Filed 01/28/21 Page 1 of 7


 1   C. Brooks Cutter (SBN 121407)
     John R. Parker, Jr. (SBN 257761)
 2   Margot P. Cutter (SBN 306789)
     CUTTER LAW, P.C.
 3   401 Watt Avenue
     Sacramento, CA 95864
 4   Telephone: (916) 290-9400
     Facsimile: (916) 588-9330
 5   Email: bcutter@cutterlaw.com;
     twalburg@cutterlaw.com;
 6   mcutter@cutterlaw.com
 7   Attorneys for Plaintiff TONY COX
 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    TONY COX,                                        Case No. 2:17−cv−00989−MCE−CKD
12                       Plaintiff,                    JOINT STIPULATION AND PROPOSED
                                                       ORDER TO MODIFY SCHEDULING
13           v.                                        ORDER
14    SAMBRAJYA PALAGUMMI, M.D.;
      KOU-YING HSIEH, M.D.; CHENGJIE                   Action Filed: May 10, 2017
15    WEI, RN; KIRANBIR DHILLON, M.D.;                 Trial Date: Not Set
      JEFFREY MEINZER, RN; COUNTY
16    OF SAN JOAQUIN dba SAN JOAQUIN
      GENERAL HOSPITAL; and DOES 1
17    through 30, inclusive,
18                       Defendants.
19
20          Plaintiff TONY COX and Defendants SAMBRAJYA PALAGUMMI, M.D.; KOU-YING
21   HSIEH, M.D.; CHENGJIE WEI, RN; KIRANBIR DHILLON, M.D.; JEFFREY MEINZER,
22   RN; COUNTY OF SAN JOAQUIN dba SAN JOAQUIN GENERAL HOSPITAL (Plaintiff and
23   Defendants collectively referred to herein as “the Parties”) hereby stipulate, through their
24   respective counsel of record, as follows:
25          1.      On November 2, 2016, Plaintiff submitted a Claim for Damage or Injury to the
26   County of San Joaquin – Clerk of the Board of Supervisors and submitted a Government Claim
27   Form to the Office of Risk and Insurance Management – Department of General Services.
28          2.      On November 11, 2016, Plaintiff received a letter from Risk Management

                                               -1-
                        STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
     Case 2:17-cv-00989-MCE-CKD Document 42 Filed 01/28/21 Page 2 of 7


 1   Services providing notice of rejection of claim to Plaintiff’s Public Entity claim.

 2          3.      On May 10, 2017, Plaintiff filed a Complaint and Demand for Jury Trial with the

 3   U.S. District Court of California, Eastern District. [Docket No. 2]

 4          4.      On May 11, 2017, the Court issued an initial Pretrial Scheduling Order, which did

 5   not set a trial date. [Docket No. 4]

 6          5.      On August 4, 2017, Plaintiff filed the First Amended Complaint against

 7   Defendants CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

 8   (“CDCR”), FOLSOM STATE PRISON WARDEN RON RACKLEY, in his official and

 9   individual capacities, and COUNTY OF SAN JOAQUIN dba SAN JOAQUIN GENERAL

10   HOSPITAL. [Docket No. 5]

11          6.      On August 16, 2017, Defendant COUNTY OF SAN JOAQUIN moved to dismiss

12   the Complaint. [Docket Nos. 9 and 9-1]

13          7.      On September 7, 2017, Plaintiff filed a Stipulation to Vacate hearing and Allow

14   Plaintiff to File a Second Amended Complaint. [Docket No. 12]

15          8.      On September 12, 2017, the Court issued an Order instructing Plaintiff to file a

16   Second Amended Complaint within 21 days of the Order and vacating Defendant COUNTY OF

17   SAN JOAQUIN’s hearing on its Motion to Dismiss. [Docket No. 13]

18          9.      On September 12, 2017, Plaintiff filed his Second Amended Complaint for

19   Damages against RON RACKLEY and COUNTY OF SAN JOAQUIN dba SAN JOAQUIN

20   GENERAL HOSPITAL. [Docket No. 14]

21          10.     On September 26, 2017, Defendant COUNTY OF SAN JOAQUIN dba SAN

22   JOAQUIN GENERAL HOSPITAL filed its Answer to Second Amended Complaint and Demand

23   for Jury Trial. [Docket No. 17]

24          11.     On October 12, 2017, Defendant RON RACKLEY filed its moved to dismiss

25   Plaintiff’s Second Amended Complaint. [Docket Nos. 17 and 17-1]

26          12.     On May 29, 2018, the Court issued a Memorandum and Order granting Defendant

27   RACKLEY’s Motion to Dismiss and allowing Plaintiff to amend his Second Amended Complaint

28   within 20 days of the Order. [Docket No. 21]


                                               -2-
                        STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
     Case 2:17-cv-00989-MCE-CKD Document 42 Filed 01/28/21 Page 3 of 7


 1          13.    On June 18, 2018, Plaintiff filed his Third Amended Complaint for Damages.

 2   [Docket No. 22]

 3          14.    On June 26, 2018, Defendant COUNTY OF SAN JOAQUIN dba SAN JOAQUIN

 4   GENERAL HOSPITAL filed its Answer to Plaintiff’s Third Amended Complaint and Demand

 5   for Jury Trial against SAMBRAJYA PALAGUMMI, M.D.; KEVIN HSIEH, M.D.; CHENGJIE

 6   WEI, R.N.; KIRANBIR DHILLON, M.D.; JEFFREY MEINZER, R.N.; and COUNTY OF SAN

 7   JOAQUIN dba SAN JOAQUIN GENERAL HOSPITAL. [Docket No. 24]

 8          15.    On July 24, 2018, Defendants DHILLON, MEINZER, PALAGUMMI, and WEI

 9   filed their Answer to Plaintiff’s Third Amended Complaint; Demand for Jury Trial. [Docket No.

10   30]

11          16.    On September 17, 2018, Plaintiff moved to Amend the Third Amended Complaint

12   to replace the mentions of “KEVIN HSIEH, M.D.” with “KOU-YING HSIEH, M.D.” [Docket

13   No. 31]

14          17.    On May 29, 2018, the Court issued a Memorandum and Order granting Defendant

15   RACKLEY’s Motion to Dismiss and instructed Plaintiff to file a Second Amended Complaint

16   within 20 days of the Order. [Docket No. 21]

17          18.    On September 17, 2018, Plaintiff filed a Motion to Amend his Third Amended

18   Complaint and filed a proposed Fourth Amended Complaint for Damages against SAMBRAJYA

19   PALAGUMMI, M.D.; KOU-YING HSIEH, M.D.; CHENGJIE WEI, R.N.; KIRANBIR

20   DHILLON, M.D.; JEFFREY MEINZER, R.N.; and COUNTY OF SAN JOAQUIN dba SAN

21   JOAQUIN GENERAL HOSPITAL. [Docket No. 32]

22          19.    On January 4, 2019, Defendants DHILLON, MEINZER, PALAGUMMI, and WEI

23   filed a Stipulation and Order regarding Plaintiff’s Fourth Amended Complaint stipulating that

24   Plaintiff’s Fourth Amended Complaint will be deemed as the operative Complaint in this action;

25   KEVIN HSIEH, M.D. is hereby dismissed from the action and instead named KOU-YING

26   HSIEH, M.D. as a defendant; and any answer filed to Plaintiff’s Third Amended Complaint will

27   be deemed responsive to the Fourth Amended Complaint. The Stipulation and Order were signed

28   by the Court deeming the Fourth Amended Complaint Filed on January 10, 2019. [Docket Nos.


                                              -3-
                       STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
     Case 2:17-cv-00989-MCE-CKD Document 42 Filed 01/28/21 Page 4 of 7


 1   34 and 35]

 2           20.     On September 16, 2019, Defendant KOU-YING HSEIH, M.D. filed his Answer to

 3   Plaintiff’s Fourth Amended Complaint; Demand for Jury Trial. [Docket No. 38]

 4           21.     On February 18, 2020, Parties filed a Joint Discovery and Scheduling Report.

 5   [Docket No. 40].

 6           22.     On March 18, 2020, the U.S. District Court of California, Eastern District,

 7   including the Sacramento Division, published General Order 612 restricting Courthouse Access.

 8           23.     On March 19, 2020, Governor Newsom declared a statewide shelter-in-place

 9   protocol. (Executive Department, State of California, Executive Order N-33-20,

10   https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-N-33-20-COVID-19-

11   HEALTH-ORDER.pdf ).That same day, Sacramento County issued a “stay-at-home” order

12   stating non-essential businesses may continue operating, but employees would exclusively work

13   remotely. (Health Officer of the County of Sacramento, Order of the Health Officer of the County

14   of Sacramento Directing all Individuals in the County to Stay at Home or at their Place of

15   Residence, March 19, 2002, https://www.saccounty.net/COVID-

16   19/Documents/20200319_HO_Signed_Stay_at_Home_Order.pdf).

17           24.     On March 19, 2020, Sacramento County issued countywide COVID-19 shelter-in-

18   place orders started to take effect.

19           25.     Since the Scheduling Order was issued and Parties filed their Joint Scheduling

20   Report, the COVID-19 virus pandemic started and spread to California, prompting statewide

21   shutdowns.

22           26.     On December 9, 2020, the State of California enacted a subsequent stay-at-home

23   order to Sacramento County following the drop in Intensive Care Units capacity below 15%.

24   (Health Officer of the County of Sacramento Order of the Health Officer of the County of

25   Sacramento Implementing the State of California Regional Stay At Home Order and Directing All

26   Individuals Living in the county to Stay at Home or at their Place of Residence and Closing

27   Certain Operations, December 9, 2020, https://www.saccounty.net/COVID-

28   19/Documents/20201209_Sacramento_County_Health_Order_Regional_Stay_Home_Order.pdf)


                                               -4-
                        STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
     Case 2:17-cv-00989-MCE-CKD Document 42 Filed 01/28/21 Page 5 of 7


 1            27.   The Plaintiff in this matter currently resides in an assisted living facility, a high-

 2   risk location and the parties have not yet been able to arrange for remote video deposition of the

 3   Plaintiff.

 4            28.   The Parties have further met and conferred regarding alternatives for completing

 5   depositions and other necessary non-expert discovery in light of COVID-19 related restrictions on

 6   social gatherings.

 7            29.   Based on the above, the Parties agree that additional time is needed to complete

 8   non-expert discovery, including multiple party and non-expert depositions. The Parties agree that

 9   the requested continuance is in the best interests of all Parties, and will not unduly prejudice any

10   Party.

11            30.   The Parties agree and request that this Court extend non-expert discovery cutoff to

12   August 26, 2021. The Parties believe this additional time is necessary given the continued

13   uncertainty regarding COVID-related social distancing restrictions and ongoing emergency

14   regulations.

15            31.   The Parties, through their respective undersigned counsel, agree and hereby do

16   stipulate to respectfully request that the Court modify the current initial pretrial scheduling order

17   to extend pretrial cutoffs as follows:
      Event                                   Schedule                     New Schedule
18
      Non-Expert Discovery cutoff             February 26, 2021            August 26, 2021
19
      Last date to file dispositive motion    May 28, 2021                 November 28, 2021
20
      Designation of expert witnesses         90 days before the date      90 days before the date set
21    cutoff                                  set for trial                for trial
22    Supplemental expert witness             45 days before the date      45 days before the date set
      disclosure cutoff                       set for trial                for trial
23    Pretrial Conference                     45 days before the date      45 days before the date set
                                              set for trial                for trial
24

25
     Dated: January 28, 2021                        CUTTER LAW P.C.
26

27

28                                                  By:     /s/ John R. Parker, Jr.
                                                            John R. Parker, Jr.

                                                 -5-
                          STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
     Case 2:17-cv-00989-MCE-CKD Document 42 Filed 01/28/21 Page 6 of 7


 1

 2   Dated: January 28, 2021

 3                                         By:   /s/ Joseph R. Wheeler
                                                 XAVIER BECERRA
 4                                               Attorney General of California
                                                 TRACY S. HENDRICKSON
 5                                               Supervising Deputy Attorney General
                                                 JOSEPH R. WHEELER
 6                                               Supervising Deputy Attorney General
 7                                               Attorneys for Defendant Dhillon, Hsieh,
                                                 Meinzer, Palagummi, and Wei
 8

 9
     Dated: January 28, 2021               RIGGIO MORDAUNT & KELLY
10

11
                                           By:   /s/ Stephanie Roundy
12                                               STEPHANIE ROUNDY
                                                 Attorneys for Defendant County of San
13                                               Joaquin DBA San Joaquin General Hospital

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             -6-
                      STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
     Case 2:17-cv-00989-MCE-CKD Document 42 Filed 01/28/21 Page 7 of 7


 1                                                ORDER

 2          Good cause having been shown, based on the foregoing Stipulation by the Parties, the

 3   Court hereby ORDERS as follows:

 4          1. The Initial Pretrial Scheduling Order and Joint Scheduling Report shall be amended as

 5   follows:
      Event                                  Schedule                  New Schedule
 6
      Non-Expert Discovery cutoff            February 26, 2021         August 26, 2021
 7
      Last date to file dispositive motion   May 28, 2021              November 28, 2021
 8
      Designation of expert witnesses        90 days before the date   90 days before the date set
 9    cutoff                                 set for trial             for trial
      Supplemental expert witness            45 days before the date   45 days before the date set
10    disclosure cutoff                      set for trial             for trial
11    Pretrial Conference                    45 days before the date   45 days before the date set
                                             set for trial             for trial
12

13
            IT IS SO ORDERED.
14

15
     Dated: January 28, 2021
16

17

18

19
20

21

22

23

24

25

26

27

28

                                               -7-
                        STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
